Order filed December 13, 2011.




                                             In The

                        Fourteenth Court of Appeals

                                         ____________

                                     NO. 14-11-00173-CV
                                       ____________



          IN THE INTEREST OF S.Y.S.,M.H., AND P.M. HARTMAN, Children



                          On Appeal from the 344th District Court
                                Chambers County, Texas
                               Trial Court Cause No. 25368




                                          ORDER

       Appellant=s brief was due November 29, 2011. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief, and a motion reasonably explaining why the brief was
late, to the clerk of this court on or before January 12, 2012, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM